Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 12/9/2021.
Claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,227,312. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite the adjusting of the digital persona being based on the user deficiency and the ‘312 the adjusting of the persona being based on opposite traits of the user.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the adjustment of the digital person to have been based on the user’s deficiency instead of the use’s opposite trait in order to incorporate traits that will improve and enhance the user’s traits.
Claims 1-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,311,482. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite the adjusting of the digital persona being based on the user deficiency and the ‘482 the adjusting of the persona being based on opposite traits of the user.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the adjustment of the digital person to have been based on the user’s deficiency instead of the use’s opposite trait in order to incorporate traits that will improve and enhance the user’s traits.
Allowable Subject Matter
The claims are allowed over the prior art of record.
	The invention pertains to digital assistant persona 170 (or other digital assistant personas of other digital assistants being presented by various devices) can control, or otherwise guide, much of the interactions with the user 130 and/or other digital assistants. The intent and/or purpose of the digital assistant persona 170 can vary from user to user. In one embodiment, the intent and/or purpose of the digital assistant persona 170 may develop or evolve as the needs or desires of the user 130 change over time (such as during the communication exchange or between different communication exchanges).
	The prior art of record teaches:
	Rapaport (2010/00205541) teaches on paragraph 0027, behavioral trend determining services are used to develop a personal emotion expression profile (PEEP) for a device user. Rapaport teaches that the PEEP is developed by analyzing the user's style of consuming content and reacting to content; in particular, Rapaport teaches automatically determining the speeds at which specific users intake different kinds of content and also the speeds at which the users react to the content. 
	Dettinger (2010/0185640) discloses a method for managing avatar behavior (paragraph [0052]), based on text conversations of a user as the user visits virtual locations over time. The system of Dettinger analyzes behavior of an avatar and detects anomalies of conversations with respect to a context.
	
	Adjali (2007/0074114) is cited for a disclosure of adjusting behavior of an avatar in real time, according to an emotional state of a user. 
	“Agents that Reduce Work and Information Overload” by Patiie Maes discloses interface agents are computer programs that employ Artificial Intelligence techniques to provide active assistance to a user with computer-based tasks. Agents radically change the current user experience, through the metaphor that an agent can act as a personal assistant. The agent acquires its competence by learning from the user as well as from agents assisting other users. Several prototype agents have been built using this technique, including agents that provide personalized assistance with meeting scheduling, electronic mail handling, electronic news filtering and selection of entertainment.
	EP 2 207 164 A2 discloses the control signals control a "recognized persona" or avatar stored in a memory to provide simulated human attributes to the apparatus, network or third party communication device.; The avatar may be changed or upgraded according to user choice.

	WO 2014/051457 A1 teaches recording paired sets of parameters in process of performing person complex actions, requiring certain behavior, current information image its consciousness state. By comparing this information image with standard images, previously obtained Corresponding same individual in expert created conditions directed at positive result of behavior, can be to detect difference between sravnivaemymi samples, which allows to carry out evaluation of current consciousness state tested and produced previously in state of consciousness, which assessed experts. Such comparison makes it possible to detect changes in state of consciousness.
	The current claims have overcome the prior art of record.  While it is believed that each of the claim elements exists individually in the prior art, the combination of elements requires a number of references that would no longer render the claims obvious to combine.    
					 Point of contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAQUEL ALVAREZ/           Primary Examiner, Art Unit 3688